t c summary opinion united_states tax_court pearlena wallace petitioner v commissioner of internal revenue respondent docket no 7256-06s filed date pearlena wallace pro_se stephen r doroghazi for respondent carluzzo special_trial_judge this sec_6330 d case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period in a notice_of_determination concerning collection action s under sec_6320 and or dated date respondent concluded that it was appropriate to collect by levy petitioner’s outstanding federal_income_tax liability the issues for decision are whether petitioner’s federal_income_tax liability has been fully paid and if not whether petitioner is entitled to an abatement of interest and additions to tax included in that liability background some of the facts have been stipulated and are so found taking into account an extension to file petitioner’s federal_income_tax return was timely filed on that return petitioner reported an income_tax_liability of dollar_figure all of which is attributable to the tax on self-employment_income see sec_1401 and none of which was paid before the return was filed according to respondent’s records only dollar_figure of the dollar_figure tax reported on the return was paid with the return consequently interest and additions to tax as well as the tax reported on the return were assessed when the return was processed on date in date respondent notified petitioner that her then-outstanding liability was subject_to collection by levy for reasons not entirely clear from the record but perhaps having something to do with petitioner’s health after correspondence with petitioner in date collection activity with respect to petitioner’s tax_liability was suspended until sometime in in date respondent contacted petitioner regarding her liability and following a series of contacts and correspondence on date respondent issued a final notice_of_intent_to_levy with respect to that liability in response to that notice petitioner requested an administrative hearing in her request for the administrative hearing petitioner stated i disagree with the notice_of_levy for the following reasons i do not owe taxes for i sent the payment in the amount of dollar_figure along with my tax_return to the irs at atlanta ga in date an affidavit of payment is attached the affidavit referenced in her request predates the request and apparently had been submitted previously to respondent in that affidavit petitioner stated that the dollar_figure income_tax_liability reported on her return was fully paid with that return a fair reading of the affidavit suggests that the payment was made by a check that was sent in the same envelope as her return petitioner was involved in some sort of accident in that resulted in her being disabled for an unspecified period respondent initially scheduled a telephone hearing in response to petitioner’s request petitioner however indicated that she would prefer a face-to-face hearing in order to accommodate her preference the place of the hearing was changed to a location more convenient to petitioner’s residence several face-to-face hearing dates were scheduled but petitioner who at the time was employed by the department of homeland security and assigned to assist hurricane katrina victims in mississippi was away from home and not available on any of the dates that the hearings were scheduled ultimately a telephone hearing was conducted during the telephone hearing petitioner took a position consistent with the position taken in her affidavit and request for an administrative hearing ie the liability reported on her return was fully paid at the time the return was filed petitioner’s entitlement to an abatement of interest or additions to tax was not considered during the administrative hearing the settlement officer that conducted the administrative hearing was unwilling to accept petitioner’s uncorroborated claim that her tax_liability was fully paid the settlement officer asked petitioner to provide a copy of a canceled check or bank statement evidencing the payment but petitioner explained that she could not obtain either because the bank had gone out of business or merged with a different bank in the absence of any documentary_evidence in support of petitioner’s claim after checking whether the payment petitioner claims to have made or any portion of it had been applied or misapplied to prior years the settlement officer relying upon the information contained in respondent’s records rejected petitioner’s claim and caused the above-referenced notice of final_determination to be issued discussion the dispute between the parties is relatively simple petitioner claims that she paid the liability reported on her return with a check sent to respondent with that return stated in technical terms petitioner is challenging the existence of her tax_liability which under the circumstances she is entitled to do in this proceeding see sec_6330 respondent on the other hand claims that only a portion of the liability reported on petitioner’s return has been paid according to respondent it is appropriate to collect by levy the unpaid portion of that liability plus interest and additions to tax if the underlying liability in a proceeding such as this is properly in dispute then we review de novo the commissioner’s determination to proceed with collection of that liability 115_tc_35 consistent with the approach taken by respondent’s settlement officer rational thought suggests that the dispute between the parties is easily resolved by the production of a canceled check or other bank record evidencing the amount of the payment in the absence of any such bank records however we are called upon to weigh petitioner’s testimony on the point against respondent’s records which if only by implication petitioner claims to be inaccurate if respondent’s records are inaccurate the supposed inaccuracy surfaced in date only months after petitioner’s return was filed then rather than now would have been the time to challenge those records a timely challenge no doubt could have been resolved by examination of the bank records that petitioner now claims cannot be obtained under the circumstances we are more persuaded by respondent’s records than petitioner’s claim that her tax_liability was fully paid with the filing of her return furthermore because petitioner did not claim entitlement to abatements of interest and additions to tax at the administrative level we will not entertain her claims for such relief made for the first time in this proceeding see 115_tc_582 n affd 21_fedappx_160 4th cir bruce v commissioner tcmemo_2007_161 bourbeau v commissioner tcmemo_2003_117 tabak v commissioner tcmemo_2003_4 we are satisfied that in all other respects respondent has complied with the procedures contemplated by sec_6330 and petitioner has in no way suggested otherwise it follows that respondent may proceed with collection as proposed in the above- referenced notice_of_determination to reflect the foregoing for respondent decision will be entered
